—Order unanimously affirmed without costs. Memorandum: During the course of this matrimonial action, Supreme Court entered an order confirming the execution sale of property subject to its sequestration order and an order directing the distribution of the assets subject to sequestration. At the execution sale, C.O.F., Inc. (COF), a consortium of partners and shareholders in the business interests subject to the sequestration order, purchased defendant’s title and interest in “any and all actions, causes of action, suits * * * claims and demands” against certain named individuals and entities, including COF. Defendant contends on appeal that it is entitled to maintain an action against COF arising from COF’s involvement in the execution sale. COF is not a party to this action, however, and we therefore do not reach the issue whether defendant’s right to sue COF is affected by the orders that have been entered. Whether COF’s purchase of defendant’s causes of action includes any cause of action that defendant may have against COF must be litigated in the context of an action brought by defendant. Defendant has failed to preserve for our review his contention that the application for the order distributing the sequestered assets was not made on notice. (Appeal from Order of Supreme Court, Monroe County, Siragusa, J.— Matrimonial.) Present — Green, J. P., Wisner, Hayes, Balio and Fallon, JJ.